

EMPLOYMENT AGREEMENT
 
This Agreement is made and entered into on this _28__ of November, 2010, by and
between Inspire MD Ltd., a company organized under the laws of the State of
Israel, located at, 3 Menorat Hamaor St. Tel Aviv, Israel (the “Company”) and
Craig Shore, ID No. 306399296 residing at 13/5 Shimon Ben Zvi St.,
Givatayim,  Israel (the “Employee”).
 
 
WHEREAS,
the Company is engaged in the business of research and development,
manufacturing and marketing of invasive medical devices; and



WHEREAS,
the Company desires to contract with the Employee as a VP Business Development
on the terms and conditions set forth herein and the Employee desires to enter
into this Agreement on such terms and conditions; and



WHEREAS,
the Employee represents that he has the requisite skills and training to render
the services hereunder;

 
 
NOW, THEREFORE, in consideration of the mutual undertakings of the parties, it
is hereby agreed:
 
1.
DUTIES AND RESPONSIBILITIES

 
 
1.1
As of 28 of November, 2010, (the “Effective Date”), the Employee shall be
employed by the Company and shall perform the activities and projects assigned
to him by the CEO of the Company. The Employee shall be employed on a full time
job basis.



 
1.2
The Employee shall report directly to the CEO of the Company.



 
1.3
Except as specifically agreed in advance and in writing by the Company, so long
as the Employee is employed by the Company, the Employee (i) shall devote his
full working time and best efforts to the business and affairs of the Company
and the performance of his duties hereunder; (ii) shall not engage in or be
associated with, directly or indirectly, any other business which is competitive
with the business of the Company namely in the field of invasive medical devices
(hereinafter the “Field”); and (iii) shall not undertake or accept any other
paid or unpaid employment or occupation, or use his professional skill for any
purpose in the Field whether for his benefit of for the benefit of a third
party.



 
1.4
The Employee's employment may require travel outside Israel and the Employee
agrees to such travel as may be necessary in order to fulfill his duties
hereunder.



 
1.5
The Employee's duties and responsibilities shall include but not be limited to
those duties and responsibilities customarily performed by a ­­­­­­­­­­­­VP
Business Development.

 
 
1

--------------------------------------------------------------------------------

 
 
 
1.6
The parties hereto confirm that this is a personal employment contract and that
the relationship between the parties hereto shall not be subject to any general
or special collective employment agreement or any custom or practice of the
Company in respect of any of its other employees or contractors.



 
1.7
The Company shall determine the scope of the Employee's office and authorities
in the Company, and be entitled to change same in accordance with the Company's
need and at its sole discretion, which such changes shall not be deem causing an
adverse change in the Employee's terms of employment and the Employee shall not
have any claim against the Company in this regard.



 
1.8
The Employees understands that the Company shall provide him with a PC and / or
laptop computer and an email account as part of his employment hereunder. The
Employees hereby confirm that such computers and emaol account shall be the sole
property of the Company. Therefore, the Employee is hereby irrevocably (i)
undertakes not to use such computers and email address for personal use; and
(ii) empowers and authorizes the Company to monitor and/or save any
communication made through such computers and email address. Such email
monitoring shall not be considered under any circumstances as a breach of the
Employee right for privacy.

 
2.
TERM AND TERMINATION



 
2.1
This Agreement and the employer-employee relationship created hereunder will
remain in force until termination by either Party. Annex A hereto will remain in
full force and effect after termination of this Agreement.



 
2.2
During the first six months of employment either party may terminate this
Agreement by providing the other Party with fourteen (14) days prior written
notice of termination. As of the seventh month of employment (June 2011) such
written notice shall be provided thirty (30) days prior to termination.  In the
event that the Company will have a major change of control in terms of the
ownership of the shares in the company or its IP will have a major change of
control, then such written notice shall be provided one hundred and eighty (180)
days prior to termination as long as the employee worked at least 6 months for
the company and as long as the termination notice is given within 6 months of
the change of control.
The major change in control will not include reverse merger or any kind of
financial investment.




 
 
2.3
Despite the provisions of Section 2.1 and 2.2 above, the Company shall have the
right to terminate this Agreement and the employer-employee relationship
hereunder at any time for Cause (as hereinafter defined), by giving the Employee
written notice of termination for Cause.  In such event, this Agreement and the
employer-employee relationship shall be deemed effectively terminated as of the
time of delivery of such notice.

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
The term "Cause" shall mean (a) indictment or conviction of the Employee for
committing a felony; (b) a breach of the Company’s trust, including but not
limited to theft, embezzlement, self-dealing, disclosure to unauthorized persons
or entities of confidential or proprietary information of, or relating to, the
Company and/or the engagement by the Employee in any business competitive to the
business of the Company and/or its subsidiaries, affiliates or associated
companies, as relevant; (c) a material breach of any section of this agreement
by the Employee. Any breach of Annex A or Section 6 of this Agreement which
shall be deemed a material breach; or (d) any reason which under Israeli law
allows an employer to fire an employee without severance payment.

 
 
2.4
Subject to any provision under clause 2 which is more favorable to the employee
over and above any right prescribed by law, each party shall assume all rights
and obligations under the Law for Advance Notice on Dismissal and Resignation
5752-2001 (hereinafter “the Advance Notice Law”).




 
2.5
During the notice period under the Advance Notice Law and Section 2.2, the
Employee, if so required by the Company, shall continue to perform his duties,
cooperate with the Company and use his best efforts to assist in the integration
into the Company’s organization of the person or persons who will assume the
Employee’s responsibilities.



 
2.6
In case of advance notice of dismissal or resignation and the Employee is not
required by the Company to continue to perform his duties during the advance
notice days, in whole or in part, the obligation of the Company to pay the
Employee for such days shall cease as of the time the Employee is either
employed or engaged elsewhere in any manner which is not permitted under his
Employment Agreement while he is still employed by the Company.



 
2.7
The Parties hereby agree that in the event the Employee shall be entitled to
receive a notice from the Company, as specified above in Section 2.2 above, the
Company, in its sole discretion, shall be entitled to pay the Employee a payment
equal to the Basic Salary, social benefits and use of the Company’s car during
the notice period or the remaining period thereof, in lieu of maintaining the
Employee’s employment during the notice period. In said event the employment
relationship between the Parties shall terminate immediately upon such payment.

 
3.
BASIC SALARY AND BENEFITS

 
 
3.1
Basic Salary



 
3.1.1
The Company shall pay the Employee a gross monthly salary of NIS 30,000   (the
“Basic Salary”).



 
3.1.2
Upon completion of the reverse merger of the Company, the Employee’s basic
salary will be increased to NIS 35,000. All social benefits to which the
Employee shall be entitled until such salary raise shall be calculated from a
salary of NIS30,000.



 
3.1.2
The Basic Salary shall be updated according to the increases determined by
applicable law (Tosefot Yoker or similar provisions).

 
 
3

--------------------------------------------------------------------------------

 
 
 
3.1.3
The Basic Salary for each month shall be payable within ten (10) calendar days
of the first day of the following calendar month.



 
3.1.4
As the Employee is employed hereunder in a senior managerial position involving
also a fiduciary relationship between the Employee and the Company, the Work and
Rest Law (5711-1951), and any other law amending or replacing such law, shall
not apply to the Employee or to his employment with the Company, and the
Employee shall not be entitled to any compensation in respect of such law.  The
Employee acknowledges that the compensation set for him hereunder includes
compensation that would otherwise be due to the Employee pursuant to such law.



 
3.1.5
Subject to Sections 3.2 to 3.4 below, the Basic Salary shall be comprehensive
and all-inclusive in that it shall be deemed to embody the Employee's entire
compensation for his employment and work including those social benefits which
can be embodied under law in the salary, except where it is otherwise
specifically set forth in this Agreement.



3.2
Manager’s Insurance



 
3.2.1
The Company shall effect a Manager’s Insurance Policy (the “Policy”) for the
Employee through an insurance company chosen by the Employee, and shall pay a
sum equal up to 15.83% of the Employee’s Basic Salary towards such Policy, of
which 8.33% shall be on account of severance pay and 5% on account of pension
fund payments and up to a further 2.5% of the Employee’s Basic Salary on account
of disability pension payments.  The Company shall deduct 5% from the Employee’s
Basic Salary to be paid on behalf of the Employee towards such Policy.



It is further agreed by the Parties that during his employment period with the
Company, the Company shall be the sole owner of the Policy. Other than in the
case where the Employer-Employee relationship was terminated under circumstances
of Cause, in the event of a termination of this Agreement the Company shall
transfer the title in the Policy to the Employee.


 
3.2.2
The amounts which the Employee is entitled to receive from the Manager’s
Insurance Policy accruing from disbursements paid by the Company towards the
said policy on account of severance pay portion, shall be credited against any
obligation the Company may have to pay severance pay under the law.



 
3.3
Recuperation Pay (Dmei Ha'vraa)



The Employee shall be entitled to Recuperation Pay for a certain number of days,
as provided by law.


 
3.4
Vacation



The Employee shall be entitled 20 Business Days (as defined below) vacation for
each calendar year of work or as prescribed by the Annual Leave Law, 5711 –
1951, whichever is more beneficial to the Employee. The Employee shall not be
entitled to payment in lieu of any unused vacation days save for in the event of
termination of his employment
 
 
4

--------------------------------------------------------------------------------

 
 
The dates of the Employee’s vacation shall be coordinated with his/ immediate
supervisor.


For purposes of this Section 3.4, a Business Day shall mean any Sunday through
Thursday during which the Company is open for business.


 
3.5
Sick Leave



The Employee shall be entitled to paid sick leave as provided by law.


 
3.6
Company Car



 
3.6.1
During his employment with the Company the Employee shall be entitled to a
Company’s car (whether owned or rented) of a type and size as shall be
determined solely by the Company (hereinafter the “Company’s Car”).  The
Employee will use the Company’s Car for carrying out his duties and for the
Employee’s private and family (of first degree) use, subject to the applicable
insurance policy. The Company shall bear the Company's maintenance and usage
expenses up to 25,000 kilometers per year. The Employee shall pay NIS 0.35 for
each and every kilometer exceeding 25,000 kilometers per year.  The make, model
and year of the car shall be agreed upon between the Company and the employee.



 
3.6.2
The Employee shall be liable for all traffic tickets and fines (unless it can be
shown that the violation was committed by another Company employee), and hereby
irrevocably agrees that in the event that the Company shall pay such tickets or
fines, the Company shall be entitled to deduct any such payment from the
Employee’s Basic Salary or other benefit under this Agreement.



 
3.6.3
Any tax liability that shall be incurred and/or imposed with respect to the
Company’s Car benefit shall be solely borne by the Employee.



 
3.6.4
The Employee shall be responsible for the full compliance on his and his
family’s part regarding the car policy provisions and the car lease contract
which relates to the use of the car.



 
3.7
Cellular Telephone



The Company shall provide the Employee with use of a cellular telephone during
the course of his employment, and shall bear all reasonable expenses relating
thereto. Any tax liability that shall be incurred and/or imposed with respect to
the cellular telephone benefit shall be solely borne by the Employee.
 
 
5

--------------------------------------------------------------------------------

 
 
 
3.8
Employee Stock Options



Subject to the approval of the Company's Board of Directors ("BOD"), the
Employee shall be granted stock options of the Company according and subject to
the Employee Stock Option Plan and the customary Option Award Agreement to be
entered between the parties.  The amount of granted stock options will be 45.000
subject to the Company's BOD approval. In the event of termination of the
employee’s contract as a consequence of a change of control in the ownership of
the shares or the IP and if the employee was terminated within the first one
year after such change of control then all outstanding options out of the pool
of 45,000 options that were given and not fully vested at that time will
immediately become vested (the "Acceleration"). The Employee's right for
Acceleration shall apply only if the Employee shall be working at least 6 months
at the closing date of the change of control event.


The term "change of control" will not include any kind of change in the
Company's BOD composition or share capital as a result of (i) financial
investment(s) in the Company's share capital; or (ii) a reverse merger with or
into a third party, the main purpose of which is to raise financing to the
Company.


 
3.9
Taxes

 
Any taxes imposed on the benefits granted to the Employee hereunder shall be
borne by the Employee and shall be deducted from his salary.
 
4. 
PROPRIETARY INFORMATION AND WORK PRODUCT



 
4.1
The Employee agrees that the terms of his employment in regard to
confidentiality, development rights and non-competition shall be as set forth in
the Confidentiality, Development Rights and Non-Competition Undertaking,
attached hereto as Annex A.



 
4.2
It is understood by the parties hereto that the Confidentiality, Development
Rights and Non-Competition Undertaking shall be valid as of the date hereof and
shall survive the termination of the Agreement (the “Employment Term”).

 
5.
WARRANTIES

 
 
5.1
The Employee represents and warrants that on the date hereof he is free to
provide services to the company upon the terms contained in this Agreement and
that there are no employment contracts, consulting contracts or restrictive
covenants preventing full performance of his duties hereunder.



 
5.2
The Employee represents and warrants that he will not use, during the course of
his employment with the Company, any trade secrets or proprietary information
which is the property of his previous employer(s), in such a manner that may
breach any confidentiality or other obligation the Employee may have to such
former employer(s).

 
6.
GENERAL PROVISIONS

 
 
6.1
This Agreement shall not be amended, modified or varied by any oral agreement or
representation, except by written instrument executed by both parties or their
duly authorized representatives.

 
 
6

--------------------------------------------------------------------------------

 
 
 
6.2
No failure or delay of either party in exercising any power or right hereunder
shall in any way restrict or diminish such party's rights and powers under this
Agreement, or operate as a waiver of any breach or non-performance by either
party of any of the terms or conditions hereof.



 
6.3
If any term or provision of this Agreement shall be declared invalid, illegal or
unenforceable, then such term or provision shall be enforceable to the extent
that a court shall deem it reasonable to enforce such term or provision and, if
any such term or provision shall be held by any competent court to be
unreasonable to enforce to any extent, such term or provision shall be severed
and all remaining terms and provisions shall be unaffected and shall continue in
full force and effect.



 
6.4
The terms and conditions of this Agreement supersede those of all previous
agreements and arrangements, either written or oral, relating to the subject
thereof.



 
6.5
This Agreement is personal to the Employee, and the Employee shall not assign or
delegate his rights or duties to a third party, whether by contract, will or
operation of law, without the Company's prior written consent.



 
6.6
This Agreement shall inure to the benefit of the Company's successors and
assigns.



 
6.7
Each notice and/or demand given by a party pursuant to this Agreement shall be
in writing and sent by registered mail to the other party at the address
appearing in the caption of this Agreement, and such notice and/or demand shall
be deemed given at the expiration of seven (7) days from the date of mailing by
registered mail or immediately if delivered by hand.  Such address shall be
effective unless notice of a change in address is provided by registered mail to
the other party.



 
6.8
It is hereby agreed between the parties that the laws of the State of Israel
shall apply to this Agreement.



 
6.9
The headings of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.



 
6.10
The recitals, schedules, annexes and exhibits hereto are an integral part
hereof.

 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written:




___________________________________
___________________________________
Inspire MD Ltd.
                     The Employee
 
 
By:  __________________________
 
 
 
Title: _________________________
 

 
 
8

--------------------------------------------------------------------------------

 
 
ANNEX A
 
CONFIDENTIALITY, DEVELEPMENT RIGHTS AND NON-COMPETITION UNDERTAKING (the
“Undertaking”)
 
To:

Inspire MD Ltd. (the “Company”)



Further to my employment agreement with the Company dated of even date (the
“Agreement”), I, the undersigned Craig Shore, do hereby declare and undertake
towards the Company as an integral part of my Agreement, the following:


All undefined capitalized terms used herein shall have the meanings ascribed to
them in the Agreement.


1.
Confidentiality

 
I acknowledge that in the course of the Employment Term, I may (or may have)
receive(d), learn(ed), be(en) exposed to, obtain(ed), or have (had) access to
non-public information relating to the Company, its business, operations and
activities, including without limitation any commercial, financial, business or
technical information, inventions, developments, processes, specifications,
technology, know-how and trade secrets, information regarding marketing,
operations, financial, operations, plans, activities, customers, suppliers,
business partners, etc. (“Confidential Information”), and hereby undertake:
(a) to maintain the Confidential Information in strict confidence at all times
and not to communicate, publish, reveal, describe, allow access to, divulge or
otherwise disclose, expose or make available the Confidential Information in
whole or in part, to any person or entity, all whether directly or indirectly,
and whether in writing or otherwise; and (b) not to use the Confidential
Information for any purpose other than for the performance of the Consulting
Services. I recognize that the Company may receive confidential or proprietary
information from third parties, subject to a duty on the Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. In connection with such duties, such information shall be
deemed Confidential Information hereunder, mutatis mutandis.
 
Upon the earlier of the Company’s request or the termination of the Agreement
for whatever reason, I shall return to the Company any and all documents and
other tangible materials containing Confidential Information, and shall erase or
destroy any computer or data files in my possession containing such Confidential
Information, such that no copies or samples of Confidential Information shall
remain with me.
 
All Confidential Information made available to, received by, or generated by me
shall remain the property of the Company, and no license or other rights in or
to the Confidential Information is granted hereby.  All files, records,
documents, drawings, specifications, equipment, notebooks, notes, memoranda,
diagrams, blueprints, bulletins, formula, reports, analyses, computer programs,
and other data of any kind relating to the business of the Company, whether
prepared by the undersigned or otherwise coming or having come into my
possession, and whether or not marked or classified as Confidential Information,
shall remain the exclusive property of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
2.
Development Rights:

 
I acknowledge that all inventions, developments, improvements, mask works, trade
secrets, modifications, discoveries, concepts, ideas, techniques, methods,
know-how, designs, and proprietary information, whether or not patentable or
otherwise protectable, and all intellectual property rights associated
therewith, which are or have been invented, made, developed, discovered,
conceived or created, in whole or in part, by me, independently, or jointly with
others, (i) related to the Field or the Company’s Business or related to the
Company’s research and development which are invented, made, developed,
discovered or conceived during the Employment Term and 12 (twelve) months
thereafter; (ii) within the framework of my employment, or as a result of my
employment with the Company; or (iii) with the use of any Company’s equipment,
supplies, facilities, or proprietary information; shall be the sole and
exclusive property of the Company (all of the above: the “IP Rights”).  I shall
have no rights, claims or interest whatsoever in or with respect to the IP
Rights.  I hereby irrevocably and unconditionally assign to the Company any and
all rights and interests in the IP Rights.
 
I undertake to take all necessary measures and to fully cooperate with the
Company, during and after the Employment Term, in order to perfect, enforce,
and/or defend the IP Rights, as described above, and effectuate the Company’s
title and interest therein, including without limitation as follows: (i) to
promptly disclose to the Company any and all IP Rights; (ii) to keep accurate
records relating to the conception and reduction to practice of all IP Rights,
which records shall be the sole and exclusive property of the Company and shall
be surrendered to the possession of the Company, immediately upon their
creation; and (iii) to provide the Company with all information, documentation,
and assistance, including the preparation or execution, as applicable, of
documents, declarations, assignments, drawings and other data, all such
information, documentation, and assistance to be provided at no additional
expense to the Company, except for out-of-pocket expenses incurred by me at the
Company’s with the Company’s prior written consent.  For the removal of any
doubt, I shall not be entitled to any additional compensation for fulfilling my
duties hereunder.
 
3.
Non-Competition

 
I undertake that, absent the prior written consent of the Company, for the
Employment Term and for a period of 6 (six) months thereafter, I will not be
involved, whether directly or indirectly, in any way, in any activity which
operates in the Field of the Company.
 
I undertake that, absent the prior written consent of the Company, for the
Employment Term and for a period of 18 (eighteen) months thereafter, I will not
be involved, whether directly or indirectly, in any way, in any activity which
is competitive with the Company or the Company’s Operations.
 
For purposes of this Section 3, the “Company’s Operations” shall mean the
Company’s Business and/or any other field approved by the Board of Directors of
the Company during the Employment Term which the Company, during the Employment
Term, engages in, enters into, or takes active steps towards entering into (all
including research and development activity).  I expressly acknowledge that the
business objectives and targeted operating market of the Company are world-wide,
and consequently the obligations prescribed in this Section 3 shall apply on a
world-wide basis.  For the purpose of this Section 3, “directly or indirectly”
includes doing business as an owner, an independent contractor, shareholder,
director, partner, manager, agent, employee or consultant, but does not include
holding up to 3% of the free market shares of any publicly traded companies.
 
 
10

--------------------------------------------------------------------------------

 
 
I further undertake that for a period of 18 (eighteen) months after the
Employment Term, I will not employ, offer to employ or otherwise engage or
solicit for employment any person who is or was, during the 12 (twelve) month
period prior to the end of the Employment Term, an employee or exclusive
consultant, exclusive supplier or exclusive contractor of the Company, and shall
not conduct, whether directly or indirectly, any activity which intervenes in
the relationship between the Company and any of its employees, contractors,
suppliers or consultants.
 
I hereby acknowledge that the provisions of this Section 3 are reasonable and
necessary to legitimately protect the Company’s Confidential Information, IP
Rights and property (including intellectual property and goodwill) to which I,
in my position in the Company, have been and will continue to be exposed, and
that my compensation under the Agreement incorporates special consideration with
respect for this non-competition undertaking.
 
4.
General

 
 
4.1
For the purpose of this Undertaking, the term “Company” shall include the
Company and any subsidiaries or parent or related companies thereof.

 
 
4.2
The undersigned understands and agrees that monetary damages would not
constitute a sufficient remedy for any breach or default of the obligations
contained in this Undertaking, and that the Company shall be entitled, without
derogating from any other remedies, to seek injunctive or other equitable relief
to remedy or forestall any such breach or default or threatened breach.

 
 
4.3
No failure or delay by the Company in exercising any remedy, right, power or
privilege hereunder shall be construed as a waiver.  In the event that a
provision of this Undertaking shall be determined to be unenforceable, because
it is deemed by a competent court to be invalid or in conflict with any law of
any relevant jurisdiction, the validity of the remaining provisions shall not be
affected, and the rights and obligations of the Parties shall be construed and
enforced as if this Undertaking did not contain the particular provision(s) held
to be unenforceable.

 
 
4.4
In the event that the extent or duration of any obligation hereunder exceeds or
extends the duration allowed by law, such obligation shall be deemed to be the
maximum extent or duration allowed by law.

 
 
4.5
This Undertaking, its interpretation, validity and breach shall be governed by
the laws of the State of Israel, without giving effect to the principles of
conflicts of law. The parties hereto irrevocably submit to the exclusive
jurisdiction of the courts of Haifa, Israel with respect to any dispute or
matter arising out of, or connected with, this Undertaking.

 
 
4.6
I hereby agree that the Company shall be entitled to notify any other party of
my obligations hereunder.

 
 
4.7
The provisions of this undertaking shall survive the termination of the
Agreement.

 
In witness whereof, I hereby affix my name and signature, on this 28 day of
November, 2010.




 
 
__________________

 
Craig Shore

 
 
11

--------------------------------------------------------------------------------

 
 